Campbell, J.,
delivered the opinion of the Court.
The note or memorandum of the bargain is not sufficient under-§ 1295 of the Code. It fails to show who is seller and who is buyer. It is impossible to determine from the writing whether the appellants agreed to buy from the appellee or vice versa.
*284While the requirement of the statute is that only some note or memorandum of the bargain shall be signed by the party to be charged, it must show the substantial terms of the bargain, so that it may be seen and understood from the writing, and .without the aid of parol testimony ; for to admit that to supply an essential part of the contract would defeat the object of the statute. The writing must distinguish between the buyer and seller. The memorandum in this case would be equally applicable to an action by I. Frank & Co. against Eltringham.

Reversed and remanded.